-cv-00351-LAP Document 20 Filed 06/03/19 Page 1of1

 

FRIEDMAN (7°"'" EDWARD A. FRIEDMAN

SEILER & - efriedman@fklaw.com

KAPLA ADELMAN LLP 212.833.1102
el

June 3, 2019

BY HAND & ECF

Hon. Loretta A. Preska

United States District Court for the Southern District of New York
Daniel Patrick Moynihan United States Courthouse

500 Pearl Street, Courtroom 12A

New York, New York 10007-1312

Re: — Aurelius Capital Master, Ltd. v. The Republic of Argentina,
No. 19 Civ. 351 (LAP) (S.D.N.Y.)

Dear Judge Preska:

We represent plaintiff Aurelius Capital Master, Ltd. (“Aurelius”) in
connection with the above-referenced action. Pursuant to Rule 2.B of the Court’s Individual
Practices, enclosed are two courtesy copies of Aurelius’s Memorandum of Law in
Opposition to Defendant’s Motion to Dismiss and the Declaration of Edward A. Friedman in
Opposition to Defendant’s Motion to Dismiss, which were electronically filed earlier today.

In accordance with Rule 2.E of the Court’s Individual Practices, Aurelius

respectfully requests oral argument with respect to defendant’s motion to dismiss.

Respectfully submitted,

Edward A. Friedman

Enclosures

cc: All counsel (by ECF only)

/ Times Square, New York, NY 10036-6516 212.833.1100 fklaw.com 3445305.1
